Citation Nr: 0510466	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  99-15 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
hysterectomy and left salpingo-oopherectomy.  

2.  Entitlement to service connection for hepatitis.  

3.  Entitlement to service connection for cirrhosis of the 
liver.  

4.  Entitlement to service connection for otitis media.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from September 1978 to 
April 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1997, January 1999, and February 
2000 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina. 
In the June 1997 rating decision, the RO determined that its 
June 1993 rating decision, insofar as it denied service 
connection for hypertension, was clearly and unmistakably 
erroneous; the RO granted service connection for that disease 
and assigned an initial noncompensable evaluation, effective 
April 20, 1993. In that rating action, the RO also denied the 
veteran's applications to reopen claims of service connection 
for sinus and neck disabilities; in addition, the RO denied 
service connection for residuals of hysterectomy, chronic 
bronchitis, asthma, hay fever and allergies, left knee 
disability and hearing loss.

In the January 1999 rating action, the RO denied service 
connection for cirrhosis of the liver, otitis media and low 
back disability; with regard to the cirrhosis claim, the RO 
noted that disability was claimed as secondary to hepatitis C 
from a blood transfusion. Finally, in the February 2000 
rating decision, the RO denied service connection for 
irritable bowel syndrome (IBS) and gastroesophageal reflux 
disease (GERD).

Although the RO's July 2001 rating decision increased the 
evaluation for hypertension from noncompensable to 10 percent 
disabling, effective January 12, 1998, the increase in 
evaluation does not represent the maximum rating available 
for the disability. The veteran's claim for a higher initial 
evaluation for hypertension, therefore, remained in appellate 
status. AB v. Brown, 6 Vet. App. 35 (1993).

In January 2002, the veteran, accompanied by her 
representative, testified at a videoconference hearing 
conducted before the undersigned.  A transcript of this 
hearing is of record.  In February 2002, the veteran 
submitted pertinent evidence directly to the Board, 
accompanied by a waiver of RO consideration.  This evidence 
was therefore considered by the Board in connection with the 
instant appeal.

In an April 2002 decision the Board granted an initial 10 
percent rating for hypertension, effective April 20, 1993.  
The Board also reopened previously denied claims for service 
connection for sinus and neck disabilities.  In addition, the 
Board remanded the veteran's claims for service connection 
for residuals of a hysterectomy, bronchitis, hay fever and 
allergies, cirrhosis of the liver, and otitis media.  The 
Board also remanded a claim for service connection for 
hepatitis as inextricably intertwined with the issue of 
service connection for cirrhosis.  Finally, citing Manlicon 
v. West,12 Vet. App. 238, 240-41(1999), the Board remanded 
the issues of service connection for a low back disorder, 
hearing loss, left knee disability, irritable bowel syndrome 
(IBS), and gastroesophageal reflux disease (GERD) in order 
that the RO could issue statements of the case in regard to 
these issues.  (The RO subsequently issued statements of the 
case in regard to these issues, but the veteran filed a 
timely substantive appeal only in regard to the issue of 
service connection for a low back disability.  That issue was 
adjudicated by another Veteran's Law Judge in a decision 
issued in March 2005).  

In subsequent rating actions, the RO granted service 
connection for bronchitis, evaluated as 30 percent disabling 
from August 2, 1992, and 100 percent thereafter; allergic 
rhinitis with sinusitis (claimed as a sinus condition, hay 
fever, and allergies), evaluated as 10 percent disabling from 
August 2, 1992; degenerative disc disease/ degenerative joint 
disease, evaluated as 10 percent disabling from July 29, 
1999; 

In September 2003 the veteran appeared and offered testimony 
at a hearing at the RO regarding the issue of service 
connection for hepatitis.  A transcript of this hearing is of 
record.  

The issues of service connection for otitis media, hepatitis, 
cirrhosis of the liver, and residuals of hysterectomy are now 
before the Board for further appellate consideration.  


FINDINGS OF FACT

1.  Pathology resulting in a hysterectomy, left salpingo-
oopherectomy, was not demonstrated in service and the 
pathology that necessitated the veteran's post service 
hysterectomy was unrelated to the veteran's military service.  

2.  Hepatitis was not demonstrated during service or for at 
least several years thereafter, and current hepatitis is 
unrelated to military service, to include a blood transfusion 
administered while the veteran was on active duty.  

3.  Cirrhosis of the liver was not manifested during service 
or for many years thereafter and the veteran presently 
diagnosed cirrhosis is unrelated to service or to any service 
connected disability.  

4.  Otitis media was not demonstrated in service or 
thereafter.  


CONCLUSIONS OF LAW

1.  Disability necessitating a hysterectomy, including left 
salpingo-oopherectomy, was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002):38 C.F.R. § 3.303 
(2004).  

2.  Hepatitis was not incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (2004).  

3.  Cirrhosis of the liver was not incurred or aggravated by 
service; its incurrence during service be so presumed; nor is 
it proximately due to or the result of a service-connected 
disease or disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002): 38 C.F.R. §§ 3.307, 3.309, 3.310(a) 
(2004).  

4.  Otitis media was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, there has been a significant change in the law 
during the pendency of this appeal.  The Veterans Claims 
Assistance Act of 2000 (VCAA) as eliminated the well-grounded 
requirement and modified VA's duties to notify and assist 
claimants.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  VA is 
to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103(a).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) (2003) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any relevant evidence in the 
claimant's possession.

In a letter dated in October 2002, the RO informed the 
veteran of the evidence needed to substantiate his claim, and 
of who was responsible for obtaining what evidence.   In 
addition, the letter informed the veteran of the evidence 
that VA needed.  The October 2002 VCAA notice told her of her 
responsibility for submitting evidence, and thereby put her 
on notice to submit all such evidence in his possession.  

In Pelegrini, the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
However, the Court's remedy was remand so that the notice 
could be provided.  Id., at 120, 122-4.  The Court went on to 
say, however, that "there is no nullification or voiding 
requirement [of RO decisions issued prior to VCAA notice] 
either explicit or implicit in this decision."  Id., at 120.  
The veteran received that remedy when the Board remanded the 
claim, and she was provided the October 2002 notice letter.

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  If she had submitted additional evidence 
substantiating his claim, she would have received the same 
benefit as if she had submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

It does not appear from a review of the record that any 
clinical evidence relevant to the veteran's current appeal is 
available, but not yet associated with the claims folder. 
Moreover, the veteran has provided relevant testimony at two 
hearings during the course of her current appeal.  

In addition, under the VCAA, VA is obliged to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability due to VA treatment and the record 
does not contain sufficient information to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  The veteran has received several VA examinations in 
regard to her current claim.  The examiners provided medical 
opinions regarding the medical questions pertinent to the 
veteran's claims.  

It does not appear that further assistance has any reasonable 
possibility of substantiating the claims.

1.  Factual Basis 

On the veteran's June 1978 examination for service entrance, 
no pertinent abnormalities were noted.  The service medical 
records show that she was seen on various occasions for 
complaints of epigastric, left lower quadrant and abdominal 
pain and discomfort, and in April 1979 was diagnosed as 
having chronic abdominal pain. She was seen for complaints of 
pelvic pain in August 1980 and a May 1981 service entry 
reflects that had had lower abdominal pain since 1978.  In 
July 1982 the veteran was again seen for abdominal pain.  
Subsequent complaints of left-sided pelvic pain from July 
1982 until her service discharge were reported. 

The service medical records also show that she was treated 
for ovarian cysts, vaginal bleeding and dysfunctional uterine 
bleeding during service. The veteran was also treated for 
several complications arising from her in-service pregnancy, 
which culminated in the December 1981 delivery of her son. 
The previous June it was noted that adhesions were suspected.  
During that delivery, she was noted to have suffered third 
degree lacerations and the veteran received three units of 
blood. The veteran gave a history of a prior blood 
transfusion in 1972. The service medical records contain no 
findings or diagnoses indicative of hepatitis or cirrhosis.  

Review of the service medical records further indicates that 
the veteran was occasionally seen for complaints of ear 
problems, including blockage but there was no diagnosis of 
otitis during.  The veteran was not afforded an examination 
prior to her April 1983 discharge from service.

Post-service medical evidence indicates that the veteran 
continued to suffer from numerous gynecological complaints, 
including dysmenorrhea and pelvic pain that proved refractive 
to medical therapy.  After the birth of her second child, she 
underwent tubal ligation in 1986. 

The veteran was afforded treatment at a military medical 
facility in December 1988 for complaints of congestion and a 
productive cough.  Rhinorrea was noted and the veteran also 
complained of popping in both ears and slight pain in the 
left ear.  The assessment was serous otitis in the left ear.  
service and post-service diagnoses.  

In September 1996 the veteran underwent an exploratory 
laparotomy, total abdominal hysterectomy, and left salpingo-
oophorectomy with lysis of adhesions.  

A June 1997 report indicates that the veteran was first made 
aware of her liver disability when she had abnormal liver 
function tests in February of that year.  Physicians from the 
liver clinic at Duke University Medical Center speculated 
that the etiology of the veteran's liver problem was either 
hepatitis C from her blood transfusions (the veteran had a 
blood transfusion prior to service in 1972 and received three 
units of blood when giving birth in December 1981 while on 
active duty); genetic disease given her alcoholic father's 
history of having cirrhosis; or due to a fatty liver as a 
consequence of her obesity.  Serologic testing conducted at 
Duke University Medical Center that same month was apparently 
negative for viral hepatitis.  The test results were negative 
for hepatitis A and B, and was "non-reactive" for hepatitis 
C.  

In August 1997, the veteran underwent a liver biopsy the most 
striking feature of this was marked steatosis (fatty 
degeneration).  Subsequent clinical records medical reports 
and evaluations indicate a diagnosis of cirrhosis of the 
liver.  A May 1998 report from the digestive and liver 
diseases clinic at Cape Fear Gastroenterology P.A., however, 
states that a serologic workup for viral hepatitis was 
negative.  In a May 1998 clinical note, a private physician 
indicated that liver biopsy showed early cirrhosis with areas 
of bridging fibrosis.  It was believed that the liver disease 
was due to steatohepatitis.  

During a January 2002 hearing the veteran said that she had 
considerable pelvic pain and abnormal menstrual cycles.  She 
said that she was found to have an ovarian cyst and a blocked 
fallopian tube during service.  She said that she had severe 
hemorrhaging during an in-service delivery and that she 
required a transfusion.  After service she had continuing 
pain, fevers, and infections. These problems led her to have 
a hysterectomy in 1996.  She also stated that she had 
problems with ear blockage during service that she believed 
was a symptom of otitis.  She also said that she was found to 
have fatty cirrhosis of the liver in 1997 and that she 
believed it was due to Hepatitis C resulting from blood 
transfusions in either 1972 or 1981.  

In February 2002 a private gynecologist stated that the 
veteran had Hepatitis C with subsequent cirrhosis of the 
liver.  The doctor noted that the veteran had a blood 
transfusion during service and her said that this was a 
likely time when she could have probably contracted Hepatitis 
C.  He said that there was an established transition between 
chronic hepatitis and cirrhosis.  

After a VA gynecological examination with a review of the 
claims folder in March 2003 the examiner stated that he found 
no evidence that any of the difficulties that the veteran 
experienced during service led to her hysterectomy.  In a 
subsequent addendum the examiner stated that the rationale 
for his opinion was there was no evidence that problems with 
fibroids or the other difficulties that led to the veteran's 
hysterectomy were present at any time during her active duty.   
It was noted that she had a successful delivery while she was 
in the service and it was also noted that she had had several 
normal gynecological examinations in intervening years that 
found no fibroids or other problems.  

During a VA examination in March 2003 it was noted that the 
medical files contained references to the veteran stating 
that she had Hepatitis C and it was also that she was treated 
with antihepatitis medication.  The examiner noted that the 
veteran did not remember this and he could not find 
verification of this in the records.  It was noted that she 
was recently found to have probable autoimmune disease with a 
nondiagnostic but significant pattern of abnormalities.  

It was also noted that the veteran was thought to have a form 
of rheumatoid arthritis, which was causing her liver 
problems.  It was believed that the findings of 
steatohepatitis with early bridging fibrosis in her liver 
found on the 1997 biopsy were probably part of this 
autoimmune complex.  No one felt that this a result of 
hepatitis.  The assessment was steotohepatitis with early 
bridging type hepatitis consistent with autoimmune 
involvement, not related to hepatitis.  

Following a March 2003 VA ear nose and throat examination the 
diagnosis was allergic rhinitis with episodes of sinusitis, 
probably serous otitis with no intrinsic ear disease.  

During a September 2003 hearing at the RO the veteran stated 
that she believed that she had hepatitis C that was cleared 
up with interferon.  She believed that she acquired this 
disability from a blood transfusion.  She believed that the 
hepatitis had in turn resulted in cirrhosis of the liver.  

A serology study performed in the course of a July 2004 VA 
examination was negative for hepatitis C antibody.  The 
examining physician stated that recent liver function studies 
were normal, and that a negative study indicated that the 
veteran did not have, and had never had hepatitis C.   The 
diagnosis was steatohepatitis with early cirrhosis.  The 
doctor, therefore, concluded that it was "not at least as 
likely as not" that the veteran's steatohepatitis with early 
cirrhosis was caused by hepatitis C.

II.  Legal Analysis

Service connection may be established for a disease or injury 
incurred in or aggravated by service. 38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2004).  Cirrhosis of 
the liver may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
following service discharge.  1101, 1112, 1113, 1137 (West 
2002): 38 C.F.R. § 3.307, 3.309 (2004). 

Service connection may be granted for disease diagnosed after 
service providing the evidence establishes that it was that 
is was incurred during service.  38 C.F.R. § 3.303(d) (2004).  

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury. Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Hysterectomy residuals

Because of the veteran's in-service gynecological symptoms 
and her post service hysterectomy, she was afforded a VA 
gynecological examination in March 2003 to determine if there 
was a relationship between the veteran's in-service 
gynecological problems and her 1996 hysterectomy.  

That examination yielded an opinion that was against a link 
between the hysterectomy and service.  The veteran has 
asserted that there is such a connection, but as a lay 
person, she is not competent to express an opinion as to 
medical causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Since the only competent medical opinion is against the 
claim, the Board concludes that the weight of the evidence is 
against the grant of service connection for the residuals of 
a hysterectomy.

Hepatitis and cirrhosis of the liver

Initially the Board notes that the veteran's service medical 
records are devoid of any findings, or diagnoses indicative 
of either hepatitis or cirrhosis of the liver.  The record 
does, however, demonstrate that she underwent a blood 
transfusion during service, that she has current diagnoses of 
steatohepatitis and cirrhosis, and that a private physician 
has opine that the hepatitis was likely the result of the in-
service transfusion.

This positive evidence must be weighed against the fact that 
she also had pre-service transfusion, and that the private 
physician did not report any consideration of this fact in 
the opinion supporting the veteran's claim.

Additionally, the clinical record shows that laboratory 
studies have never demonstrated that the veteran has ever had 
viral hepatitis.  Test results have ruled out hepatitis A, B, 
or C.  

Further, VA examiners did consider the entire record, and 
concluded that the veteran's current liver disease was 
unrelated to the transfusion or any other event during 
service.  

Because the VA examinations considered a complete history, 
they are of more probative weight than the private 
physician's opinion.  Again, since the veteran is a lay 
person, her opinion as to the relationship between current 
liver disease and service, is of no probative weight.  
Therefore, the Board finds that the weight of the evidence is 
against a finding that hepatitis or cirrhosis was the result 
of a disease or injury in service.

Otitis media

The veteran's service medical records do contain a reference 
to a "blockage" in an ear, but there is no reference to any 
otitis until 1988, when she was found to have serous otitis 
in the left ear.  

Moreover, on the recent VA examination, the examiner reported 
no intrinsic ear pathology.  He reported that the veteran did 
have episodes of sinusitis and rhinitis that probably 
resulted in some serous otitis symptoms.  Service connection 
is already in effect for the veteran sinusitis and rhinitis.  

The record does not contain findings of otitis media at any 
time either during or after service.  In the absence of a 
showing of current disability, a disability in service, the 
weight of the evidence is against the claim, and it must be 
denied.


ORDER

Entitlement to service connection for the residuals of a 
hysterectomy and left salpingo-oopherectomy is denied.  

Entitlement to service connection for hepatitis is denied.  

Entitlement to service connection for cirrhosis of the liver 
is denied..  

Entitlement to service connection for otitis media is denied.  





	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


